Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 5/5/2022, Applicant, on
7/29/2022, amended claims 10, 15, 38, 43, 55 and 60. Claims 1-9, 18-37 and 46-54 remain canceled.
Claims 1, 3-4, 6-12 and 14-22 remain pending in this application and have been rejected below.

Response to Amendment
With respect to the filing of the Terminal Disclaimer on 7/29/2022, the nonstatutory double patenting rejection is hereby removed.
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
Applicant’s arguments have been considered. However, the 103 rejection remains and is updated below.

Response to Argument
With respect to the 101 arguments, Applicant argues that the claims recite improvements to the functioning of a computer itself (See Remarks at pg. 8). Specifically, Applicant argues that the “enhancement of computer operation is provided by accessing an activity panel from a memory, creating an additional activity panel in the memory including a media file, generating a memory address field pointer in the activity panel in the memory that associates it with the additional activity panel in the memory (the activity panels inserted in the memory in adjacency), and accessing an updated activity panel from the memory reflecting this generated relationship” (See Remarks at pgs. 8-9). However, Examiner respectfully disagrees. Examiner notes that the claimed invention does not improve the computer or functioning of the computer. The computing system claimed receives, transmits, stores and displays activity in an organizational manner. Specifically, the computing system performs the operations of receiving stored activity panel data and generating/updating relationships between activity panels. These computing operations do not affect or enhance the computer or its computing functions. Rather, the claimed computing system merely implements the abstract idea steps through the manner of “apply it”.

With respect to the 102 argument, Applicant argues that the amended claim limitations, “generating in the memory an address field pointer in the selected activity panel that identifies the additional activity panel as the next activity panel in the series included in the updated activity panel set” are not recited by the reference, Lavrov (See Remarks at pgs. 9-10). Examiner notes that this argument is now moot, as the 102 rejection has been updated and now rejected under 35 U.S.C. 103 as being unpatentable over Lavrov et al. (US Patent Application Publication, 2015/0193711, hereinafter referred to as Lavrov) in view of Lehmann et al. (US Patent Application Publication, 2020/0202273, hereinafter referred to as Lehmann). See the updated rejection below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has indicated in the Application Data Sheet that the present application claims the benefit of Provisional Application 62/908453 filed 30 September 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 10-17; 38-45 and 55-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed system in claims 10-17; the claimed computer-implemented method in claims 38-45 and the claimed computer-readable medium in claims 55-62 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 10-17; 38-45 and 55-62.

In accordance with Step 2A, Prong One, claims 10-17; 38-45 and 55-62, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

receive an activity panel associated with at least one aspect of a project as part of a series of activity panels in an activity panel set; 
communicate with… used by individuals associated with the activity panel set to make the activity panel available to the individuals using the computing systems; 
receive an additional activity panel… configured to be associable with a media file capturable by the computing system and insert the additional activity panel adjacent to a selected activity panel in the activity panel set; and 
direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set by generating… an address field pointer in the selected activity panel that identifies the additional activity panel as the next activity panel in the series included in the updated activity panel set.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites steps for receiving and managing information associated with one or more projects where users communicating over a network can selectably insert activity entries (See Applicant’s Specification at ¶0008). Therefore, the claims recite certain methods of organizing human activity. Additionally, Examiner identifies that the limitations directed to the series of steps (i.e. direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set by generating… an address field pointer in the selected activity panel that identifies the additional activity panel as the next activity panel in the series included in the updated activity panel set.) recite a mental concept.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “a server system;” “memory;” “computing systems;” and “non-transitory computer-readable medium storing therein computer-executable instructions to cause a server computing system;” for receiving/transmitting data (e.g. “receive an activity panel associated with at least one aspect of a project as part of a series of activity panels in an activity panel set;” “communicating over a network with computer systems used by individuals associated with the activity panel set to make the activity panel available via the computer systems;” “receive an additional activity panel from one of the computing systems configured to be associable with a media file capturable by the computing system and insert the additional activity panel adjacent to a selected activity panel in the activity panel set;”  etc.); processing data (e.g. “direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set generating in the memory an address field pointer in the selected activity panel that identifies the additional activity panel as the next activity panel in the series included in the updated activity panel set.” etc.); storing data; displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite the additional elements – “a server system;” and “non-transitory computer-readable medium storing therein computer-executable instructions to cause a server computing system.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of receiving and managing project activity information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at paragraphs 0043 and 0048, that “the designation "computing system" is used to generally encompass any device capable of processing instructions and accessing the server system 110 to provide or retrieve data“ and “available types of computer storage media include, but are not limited to, RAM, ROM, EEPROM, flash memory (in both removable and non-removable forms) or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by the computing system 200. Any such computer storage media may be part of the computing system.” As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” (i.e. “communicating over a network with computer systems used by individuals associated with the activity panel set to make the activity panel available via the computer systems;” “receive an additional activity panel from one of the computing systems configured to be associable with a media file capturable by the computing system and insert the additional activity panel adjacent to a selected activity panel in the activity panel set;” and “direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set;”) to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 11-17; 39-45 and 56-62 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 10-13, 16-17, 38-41, 44-45, 55-58 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Lavrov et al. (US Patent Application Publication, 2015/0193711, hereinafter referred to as Lavrov) in view of Lehmann et al. (US Patent Application Publication, 2020/0202273, hereinafter referred to as Lehmann).

As per Claim 10, Lavrov discloses a system comprising: a server system configured to: 

a)	receive from a memory an activity panel associated with at least one aspect of a project as part of a series of activity panels in an activity panel set (Lavrov: ¶0071-0073: Project data is received from a stored file, user input or an existing project design program. See ¶0049 where project data can be task data, checklist data, punch list data, etc. [activity data]. See also ¶0040 where activity or workflow steps may be generate based on received input.); 

b)	communicate with computing systems used by individuals associated with the activity panel set to make the activity panel available to the individuals from the memory using the computing systems (Lavrov: ¶0028-0032: The user’s mobile device may be configured to run the construction field management software and is in communicate with the remote server. The mobile devices may be synchronized with the server and/or cloud-based service on a regular basis to make data records consistent and up-to-date. See ¶0040 where the user has accessibility to the assigned workflow activities.); 

c)	receive an additional activity panel from one of the computing systems configured to be associable with a media file capturable by the computing system and insert in memory the additional activity panel adjacent to a selected activity panel in the activity panel set (Lavrov: ¶0069-0073: An issue creation and management module is configured to allow a user to interact with a project rendering (e.g., building plan) in the field and create one or more issue mark-ups on the building plan. The issue mark-ups include informative project data that provide a responsible party, such as a plumber or other worker, with details to understand, evaluate, and resolve the issue in a timely manner. Project data may be received in the form of a file (e.g., graphic, text, image, audio, etc.) stored locally [insert in the memory] on the mobile device and compatible with the current operating system and/or project management software running on the mobile device. When the projected data is inserted, the project data is transformed into a format compatible with project management systems.); and 

d)	direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set by generating… selected activity panel that identifies the additional activity panel as the next activity panel in the series included in the updated activity panel set (Lavrov: ¶0040: The workflow management module is further configured to allow a user to assign dependencies for one or more of the mapped steps, including start criteria, which define which steps must be successfully completed before a subsequent step can begin, and completion criteria, which define what type of issues must be completely resolved before a certain step ( or milestone) can be completed. See ¶0083 for changing or updating a pre-defined workflow and identifying the issue or activity to address next.).

Lavrov does not explicitly disclose; however, Lehmann discloses:

d)	generating in the memory an address field pointer in the selected activity panel that identifies the additional activity panel as the next activity panel in the series (Lehmann: ¶0027-0028 and 0035-0038: The modeler generates connectors to connect user task fields and identify the tasks that follow each other (e.g. User Task A is connected to the User Task B by the Branch X connector to show that User Task B follows User Task A). See Figs. 4Aand 4B.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Lavrov with Lehmann’s workflow modeling that maps task dependencies because the references are analogous/compatible since each is directed toward features for generating a user-defined workflow, and because incorporating Lehmann’s workflow modeling that maps task dependencies in Lavrov would have served Lavrov’s pursuit of mapping a workflow to define dependencies between steps (See Lavrov, ¶0064); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 38 and 55 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 11, Lavrov in view of Lehmann discloses the system of Claim 10, wherein the server system is configured to manipulate pointers to be able to direct the address field associated with the selected activity panel to identify the additional activity panel as the next activity panel in the series included in the updated activity panel set (Lavrov: ¶0043 and 0083: Issue mark-up that has been created is subject to a pre-defined workflow. The systems are configured to allow a user to customize the issue process by defining a custom list of statuses that the issue will flow through and transitions that will move an issue from one status to the next. Generation of a user-defined workflow is generally performed on the server side of the system, wherein the user-defined workflow, once created, can then be synchronized with one or more of the mobile devices.)

Claims 39 and 56 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 12, Lavrov in view of Lehmann discloses the system of Claim 10, wherein the server system is configured to receive the media file and associate the media file with the additional activity panel (Lavrov: ¶0069-0073: An issue creation and management module is configured to allow a user to interact with a project rendering (e.g., building plan) in the field and create one or more issue mark-ups on the building plan. The issue mark-ups include informative project data that provide a responsible party, such as a plumber or other worker, with details to understand, evaluate, and resolve the issue in a timely manner. Project data may be received in the form of a file (e.g., graphic, text, image, audio, etc.) stored locally on the mobile device and compatible with the current operating system and/or project management software running on the mobile device. When the projected data is inserted, the project data is transformed into a format compatible with project management systems.).

Claims 40 and 57 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 13, Lavrov in view of Lehmann discloses the system of Claim 10, wherein the media file includes a file chosen from one of a digital image, a series of digital images captured in a sequence, a motion video, a text document, a graph, a chart, a spreadsheet, a digital document, a web page, a web site address, and an audio recording (Lavrov: ¶0071 and 0087: The project files with selected issues may include any type of data (e.g., graphic, text, image audio, etc.). These files can be in any form including (e.g., JPG, PDF, BMP or TIFF).).

Claims 41 and 58 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 16, Lavrov in view of Lehmann discloses the system of Claim 10, wherein the server system is configured to receive a selection of selected activity panels from the activity panel set for inclusion in a report and collect the selected activity panels in the report (Lavrov: ¶0079-0082: A selection of issues mark ups are selected by a user to be included in a building plan. See ¶0069 where issue mark-ups include activity project data that provide a responsible party, such as a plumber or other worker, with details to understand, evaluate, and resolve the issue in a timely manner.)

Claims 44 and 61 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 17, Lavrov in view of Lehmann discloses the system of Claim 10.

Lavrov does not explicitly disclose; however, Lehmann discloses wherein the server system is configured to generate a message indicating availability of the updated activity panel set (Lehmann: ¶0020-0022: Workflow modification modules can generate updates to elements of the workflow by altering user task nodes. Modification decisions on tasks can be exposed and notified to a user via the end-user’s inbox or task execution user interface.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Lavrov with Lehmann’s notification of the updated workflow because the references are analogous/compatible since each is directed toward features for generating a user-defined workflow, and because incorporating Lehmann’s notification of the updated workflow in Lavrov would have served Lavrov’s pursuit of generating a workflow to be synchronized to user devices thereby allowing enforcement (See Lavrov, ¶0063); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 45 and 62 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

Claim 14-15, 42-43 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Lavrov et al. (US Patent Application Publication, 2015/0193711, hereinafter referred to as Lavrov) in view of Lehmann et al. (US Patent Application Publication, 2020/0202273, hereinafter referred to as Lehmann) in further view of Hardin et al. (US Patent Application Publication, 2009/0210277, hereinafter referred to as Hardin).

As per Claim 14, Lavrov in view of Lehmann discloses the system of Claim 10, wherein the server system is configured to receive location data chosen from at least one of global positioning system (GPS) data and geolocation data related to the creation of the additional activity panel (Hardin: ¶0008, 0051-0053 and 0067-0068: The construction project data items include geographic location information so that the geospatial location of the item (e.g., a structure or property parcel) can be ascertained. Information created by the project manager for a construction project is retrieved with a correlated geographic location from a Geographic Information System.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Lavrov with Hardin’s project data correlated to geolocation data because the references are analogous/compatible since each is directed toward features for creating and managing a construction project, and because incorporating Hardin’s project data correlated to geolocation data in Lavrov would have served Lavrov’s pursuit of correlating steps of a construction project to a map (See Lavrov, ¶0067); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 42 and 59 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 15, Lavrov in view of Lehmann discloses the system of Claim 10, wherein the server system is configured to associate a location with a site related to the activity panel set to establish a geo-fence around the site to track when one of the computing systems used by the individuals associated with the activity panel set is present within the geo-fence around the site (Hardin: ¶0051-0056: The project tracking functionality provides geographic location/coordinate conversion functionality. Activity data items in a construction project is related to the geographical locations or latitude and longitude coordinates. See example geofence in ¶0059.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Lavrov with Hardin’s project data correlated to geolocation data because the references are analogous/compatible since each is directed toward features for creating and managing a construction project, and because incorporating Hardin’s project data correlated to geolocation data in Lavrov would have served Lavrov’s pursuit of correlating steps of a construction project to a map (See Lavrov, ¶0067); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 43 and 60 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luker (US 11,025,707): A representation of a workflow comprising a plurality of tasks is obtained. An execution of an instance of the workflow is initiated. The execution comprises selecting, with respect to a particular task of the workflow, a particular execution resource option from a set comprising at least a first execution resource option and a second resource execution option. A result of the execution is stored.

Pedersen (US 2016/0085584): A dynamic, distributed directed activity network comprising a directed activity control program specifying tasks to be executed including required individual task inputs and outputs, the required order of task execution, and permitted parallelism in task execution; a plurality of task execution agents, individual of said agents having a set of dynamically changing agent attributes and capable of executing different required tasks in said activity control; a plurality of task execution controllers, each controller associated with one or more of the task execution agents with access to dynamically changing agent attributes; a directed activity controller for communicating with said task execution controllers for directing execution of said activity control program; a communications network capable of supporting communication between said directed activity controller and task execution controllers; and wherein said directed activity controller and task execution controllers communicate via said communication network to execute said directed activity control program using selected task execution agents.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683